Citation Nr: 0216147	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disorder 
described as vision loss due to macular degeneration as 
secondary to service connected arteriosclerotic heart disease 
with vascular hypertension and arteriosclerosis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran retired with physical disability in January 1966 
after 20 years of service.  

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) 
which denied the benefit sought on appeal.

A rating action in November 1972 granted individual 
unemployability to the veteran, who was then rated at 80 
percent for arteriosclerotic heart disease with vascular 
hypertension and arteriosclerosis.  A December 1979 rating 
action increased the schedular rating to 100 percent 
disabling from December 1978.  


FINDINGS OF FACT

Competent medical evidence links the veteran's current vision 
loss due to macular degeneration to his service connected 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis.


CONCLUSION OF LAW

The veteran's macular degeneration is proximately due to or 
the result of his service connected arteriosclerotic heart 
disease with vascular hypertension and arteriosclerosis.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  He was informed to report for VA examinations, which 
he did.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service, records of relevant treatment 
at VA facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts taken to obtain the records, 
and describe any further action to be taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  By 
virtue of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Further, 
the Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claim has been associated with the claims file.  As 
noted, the veteran underwent VA examination, which 
specifically addressed the claim on appeal.  Therefore, the 
Board finds that the mandates of the VCAA have been 
satisfied.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a) (2002); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  In addition, secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder, which is proximately due to, 
or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Factual Background.  In December 1965 a military physical 
evaluation board found the veteran unfit for further duty in 
part due to arteriosclerosis with hypertension.  He retired 
from active service in January 1966 after 20 years of 
service. 

By rating action in November 1972 his service connection 
rating was increased from 20 percent to 80 percent for 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis.  He was also granted individual 
unemployability effective from January 1972.  In a December 
1979 rating action his schedular rating under Diagnostic Code 
7005 was increased to 100 percent effective from December 
1978.  He has remained 100 percent disabled to the present 
time.  This rating is now protected.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2002). 

By rating action in August 1999 service connection for vision 
loss due to macular degeneration was denied.  In making that 
determination the RO noted that service records in December 
1965 noted the veteran felt his vision was decreasing as he 
had to move papers around for adequate focusing.  However 
there was no evidence to show macular degeneration or other 
visual disorder at that time.  

In a September 1999 VA eye examination it was noted that the 
veteran had vision loss secondary to macular degeneration.  
He reported vision disturbance since 1965 with severe vision 
loss since about 5 years ago.  The diagnosis was macular 
degeneration and pterygium, both eyes.  The etiology of the 
eye diseases were considered unknown.

By rating action in October 1999 service connection for 
vision loss due to macular degeneration as secondary to 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis was denied.  The RO noted that the evidence 
failed to establish any relationship between the veteran's 
vision loss and arteriosclerotic heart disease.  The RO also 
noted that in the VA examiner's opinion the etiology of the 
veteran's macular degeneration was unknown.  

In an April 2000 VA eye examination it was noted that the 
veteran was diagnosed in 1993 with macular degeneration, and 
was legally blind since April 1999.  The diagnoses were age 
related macular degeneration, legal blindness, early 
cataracts, and inactive pterygium, both eyes.  The etiology 
of the eye diseases was considered unknown.  The examiner 
noted that although atherosclerosis shares "risk factors" 
with age related macular degeneration, and hypertension may 
aggravate it, no "causation" association has been 
established.

The file contains substantial private medical records as well 
as VA records. These include 1999 treatment records and a 
letter dated July 1999 from Cliff H. Beasely, M.D., which 
indicate the veteran was under his care since April 1998 for 
bilateral macular degeneration.  Dr. Beasely was unable to 
tell from his records when the macular degeneration began.   

A July 1999 letter from Craig C. Hughes, O.D. opined the 
reduction in vision was caused by macular degeneration due in 
part to long standing arteriolosclerosis.   

An April 1999 letter to VA from M. Megann Kennedy, O.D. noted 
the veteran was diagnosed with age relationship macular 
degeneration since 1966.

In addition the veteran has submitted several excerpts from 
medical texts and documents regarding macular degeneration 
and its causes.  These documents essentially state that the 
causes of macular degeneration are still unknown.  However 
they also note that hypertension tends to make some forms of 
macular degeneration worse.  

One document, dated November 1999, actually stated in the 
article's title that age related macular degeneration was 
associated with arteriosclerosis.  It then noted in the text 
that a vascular basis of the disease was suggested but not 
confirmed.  

Analysis.  The evidence clearly shows that the veteran has 
bilateral macular degeneration and he is legally blind in 
both eyes.  He is service-connected for arteriosclerotic 
heart disease with vascular hypertension and 
arteriosclerosis.  For the veteran to be service-connected 
for his eye disability on a secondary basis, the evidence 
must show that his eye disability is proximately due to or 
the result of his service-connected arteriosclerotic heart 
disease with vascular hypertension and arteriosclerosis.

In an August 2001 VA Form 9, Appeal to the Board, the service 
representative argued that the RO determined that the 
veteran's eye disorder was not proximate to arteriosclerotic 
heart disease solely on the VA examiners' reports of 
September 1999 and April 2000, which merely stated that there 
was no known direct relationship between macular degeneration 
and cardiac disease.  The representative referred to the 
various documents and excerpts from technical sources 
submitted by the veteran.  He argued that while the 
physicians examining the veteran found that no direct 
relationship existed between macular degeneration and 
arteriosclerotic heart disease, 38 C.F.R. § 3.310(a) only 
required a "proximate" relationship.  

The Court has held that entitlement to service connection may 
be granted for aggravation of a nonservice-connected 
condition by a service-connected condition. This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).  

The only medical opinion which relates this veteran's macular 
degeneration to his service-connected disability is that of 
Dr. Hughes, O.D. who noted in his July 1999 letter that the 
reduction in vision was caused by macular degeneration due in 
part to long standing arteriolosclerosis.  The VA examiners 
concluded the cause of the macular degeneration was unknown.  
The medical treatises submitted by the veteran also state 
that the cause of macular degeneration is undetermined.  

The Board, however, notes that the treatises submitted by the 
veteran agree that hypertension does tend to make some forms 
of macular degeneration worse.

The threshold medical question in this case is whether the 
veteran's vision loss due to macular degeneration is 
proximately related to the service connected arteriosclerotic 
heart disease with vascular hypertension and 
arteriosclerosis.  Clearly, VA and private medical records 
have established that the veteran presently suffers from 
bilateral macular degeneration.  The question is whether 
competent and probative evidence, i.e., medical evidence, has 
been presented which provides a link between the current 
bilateral eye disorder and the veteran's service connected 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis.  In this regard, the Board finds that the 
medical evidence does establish a proximate relationship 
between the veteran's service connected vascular hypertension 
and macular degeneration.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In sum, the evidence in the instant case establishes that the 
veteran's current bilateral macular degeneration disorder 
cannot be reasonably dissociated from the service connected 
vascular hypertension disorder.  Therefore, with resolution 
of reasonable doubt in the veteran's favor, the Board 
concludes that the evidence supports the veteran's claim for 
service connection for vision loss due to macular 
degeneration proximately due to the service connected 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303, 3.306.


ORDER

Service connection for vision loss due to macular 
degeneration as secondary to the service connected 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis is granted.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

